Citation Nr: 0843033	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for an anxiety disorder, 
and if so, whether service connection is warranted for the 
claimed disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for hypertension, and if 
so, whether service connection is warranted for the claimed 
disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; K.H.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.  The veteran testified before 
the undersigned Acting Veterans Law Judge in September 2008; 
a transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to service connection for 
hypertension, which is being reopened herein, and the issue 
of entitlement to a compensable initial rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1975 rating decision denied claims of 
entitlement to service connection for hypertension and an 
anxiety disorder.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement.

2.  Evidence received since the September 1975 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's previously disallowed claims, and 
raises a reasonable possibility of substantiating the claims 
for service connection for hypertension and an anxiety 
disorder.

3.  The competent evidence of record is in equipoise as to 
whether the veteran's anxiety disorder manifested during his 
period of active duty service.

4.  The competent evidence fails to demonstrate that the 
veteran has a chronic depressive disorder.  


CONCLUSIONS OF LAW

1.  The September 1975 rating decision which denied claims of 
entitlement to service connection for hypertension and an 
anxiety disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1003 (2008).

2.  Evidence received since the September 1975 rating 
decision in connection with veteran's claim of entitlement to 
service connection for an anxiety disorder is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  Evidence received since the September 1975 rating 
decision in connection with veteran's claim of entitlement to 
service connection for hypertension is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

4.  An anxiety disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

5.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in May 
2004, September 2004, and August 2005 expressly told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

Regarding a request to reopen a previously disallowed claim, 
the Court has proscribed notice that should be tailored to 
the veteran's specific claim.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation, however, does not modify the requirements 
discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

With respect to the veteran's request to reopen his 
previously disallowed claims for service connection for 
hypertension and an anxiety disorder, the Board observes that 
it is granting the veteran's request.  Therefore, a lengthy 
discussion of whether there has been compliance with Kent is 
unnecessary.  Similarly, a discussion as to whether there has 
been sufficient VCAA compliance regarding the veteran's 
underlying claim of entitlement to service connection for an 
anxiety disorder is unnecessary as the Board is granting the 
entire benefit sought on appeal.  Any notice or assistance 
deficiencies are therefore deemed nonprejudicial to the 
veteran.

Turning to the veteran's claim of entitlement to service 
connection for depression, the Board finds a September 2004 
letter partially satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
September 2004 letter advised the veteran what information 
and evidence was needed to substantiate his depression claim.  
This letter also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Board notes that the 
September 2004 letter was sent to the veteran prior to the 
November 2004 rating decision.  The VCAA notice elements 
addressed in this letter were therefore timely.  See 
Pelegrini II, supra. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran with respect to his depression claim, 
the Board finds that it may nevertheless continue with a 
decision.  In this regard, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim does not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2008).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The veteran was provided a VA psychiatric examination in 
conjunction with his claim.  Although no etiological opinion 
was provided regarding whether the veteran's claimed 
depression is related to his military service, the Board 
observes that the examiner failed to find that the veteran 
has a current depressive disorder.  As discussed in more 
detail below, the competent evidence of record does not 
contain any indication that the veteran has been diagnosed 
with a chronic depressive disorder.  As such, no etiological 
opinion is necessary and the VA examination provided is not 
considered inadequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

A. Anxiety Disorder

The veteran was previously denied service connection for a 
psychoneurotic disorder (claimed as nervousness) by RO rating 
decision dated in September 1975.  At the time of this prior 
final denial, the evidence under consideration consisted of 
the veteran's service treatment records, an April 1975 
treatment report by Dr. Boluch, and a May 1975 VA examination 
report.  The September 1975 rating decision explains that 
although the veteran complained of "nerves" during service, 
a May 1975 VA psychiatric examination failed to reveal any 
psychiatric disability other than drug addiction to 
marijuana, and that service connection could not be granted 
for such disorder as it was the result of the veteran's own 
willful misconduct.  The veteran did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The veteran re-filed his claim for service connection for an 
anxiety disorder in March 2004.  The RO denied the veteran's 
request to reopen his claim in November 2004 on the basis 
that he had not presented any new and material evidence 
showing that his currently diagnosed anxiety disorder is 
related to service.  The veteran received notice of the 
decision and timely appealed it.  Following the RO's denial 
in September 1975, additional evidence was associated with 
the claims file, including more statements from the veteran, 
copies of the veteran's service treatment records, private 
treatment records and statements from Drs. Polk, John, and 
Cappel, a February 2006 VA examination report, and testimony 
from the veteran and his wife at the September 2008 hearing 
before the Board.  

Pertinent to the veteran's appeal are statements received 
from the veteran's treating psychiatrist, Dr. John.  An 
August 2005 psychiatric evaluation report indicates that the 
veteran has been diagnosed with a chronic generalized anxiety 
disorder as well as a panic disorder without agoraphobia.  In 
September 2005, Dr. John submitted a statement and addendum 
in which she notes that after reviewing the veteran's service 
treatment records "it is evident that [the veteran's] 
anxiety disorder started while he was in the Navy."  Dr. 
John also submitted a statement in March 2007 in which she 
states that "[a]fter reviewing [the veteran's] service 
medical records it is my medical opinion that[sic] veterans 
[sic] anxiety disorder was more likely than not manifested 
while in the military."  

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
evidence presented, with the exception of the copies of the 
veteran's service medical records, was not available at the 
time of the prior decision; therefore, it is new.  The Board 
is also of the opinion that the evidence discussed above is 
material to the veteran's claim because it indicates that he 
has a current anxiety disorder that may be related to his 
military service.  Therefore, presuming the credibility of 
the evidence submitted, such evidence is deemed to be new and 
material.  See Justus, supra.  The Board therefore holds that 
the claim for entitlement to service connection for an 
anxiety disorder must be reopened for full review.  38 C.F.R. 
§ 3.156(a).


B. Hypertension

Similarly, the Board finds that new and material evidence has 
been submitted sufficient to reopen the veteran's previously 
disallowed claim of entitlement to service connection for 
hypertension.  The veteran was previously denied service 
connection for hypertension by RO rating decision dated in 
September 1975.  As above, the evidence under consideration 
consisted of the veteran's service treatment records, an 
April 1975 treatment report by Dr. Boluch, and a May 1975 VA 
examination report.  The veteran's claim was denied on the 
basis that the competent evidence failed to show that 
hypertension was incurred during service.  The veteran did 
not timely appeal the RO's decision; thus, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran's March 2004 request to reopen this previously 
disallowed claim was denied by rating decision in November 
2004 because he had not submitted new and material evidence 
showing that his hypertension manifested during service or 
within one year of service separation.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.307, 3.309 (2008).  The 
veteran received notice of the decision and timely appealed 
it.  

Evidence submitted since the September 1975 denial includes a 
September 2005 statement from Dr. John indicating that it is 
"probable" that the veteran's hypertension "could be 
related" to his chronic anxiety disorder.  While 
speculative, the Board observes that this competent medical 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  In this regard, the Board is granting 
service connection for an anxiety disorder.  Thus, this 
medical opinion is relevant as to whether the veteran may be 
entitled to service connection for hypertension as secondary 
to his anxiety disorder.  The Board therefore finds the 
September 2005 Dr. John opinion to be both new and material.  
See Barnett, supra.  The veteran's claim of entitlement to 
service connection for hypertension must therefore be 
reopened for full review.  38 C.F.R. § 3.156(a).

The reopening of this claim does not mean that service 
connection for hypertension is granted.  Rather, the merits 
of the claim for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the below remand.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Anxiety Disorder

The veteran testified in September 2008 that he first began 
experiencing anxiety and panic symptoms while serving in the 
military in the early 1970s.  According to the veteran, he 
hated living on a ship and began to suffer symptoms of 
stress, including headaches and panic attacks.  He indicated 
that he was treated during service for his problems; the 
veteran testified that he even tried to get out of service 
early on a hardship discharge.  Following separation from 
service, the veteran reported continued problems with stress 
and anxiety, though he testified that he did not seek 
treatment until the 1980s.  

The veteran's service treatment records reflect that he 
complained of a history of "depression or excessive 
worries" related to family problems on his April 1970 
entrance examination.  Nevertheless, clinical examination was 
normal.  As such, the presumption of soundness attaches.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  
See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Shortly after entrance into service, the veteran complained 
of headaches without relief from over-the-counter 
medications; no etiology was noted.  See Service Treatment 
Record dated July 5, 1970.  The first mental health 
complaints were in January 1971; the veteran complained of 
separation anxiety and a lack of 'excitement.'  The examiner 
noted that there was no evidence of any significant 
psychopathology.  The veteran was again evaluated in February 
1971; he was diagnosed with situational adjustment reaction 
and prescribed valium for one week.  The veteran sought a 
military discharge for hardship reasons in September 1971.  
Subsequent records continue to note the veteran's "personal 
problems" and "anxiety" complaints.  See Service Treatment 
Records dated October 28, 1971, and November 1, 1971.  The 
veteran's February 1974 separation examination was silent for 
any mental health defects or chronic anxiety complaints.  

The first competent evidence of post-service anxiety 
complaints are a January 1989 treatment record from Dr. Polk.  
Such record indicates that the veteran has been experiencing 
anxiety for the past two weeks; Dr. Polk prescribed Xanax.  
The veteran's contemporaneous medical records show continued 
complaints and treatment for anxiety.  Some of the veteran's 
complaints appear to be related to work-related stresses; 
others seem related to personal problems.  The veteran's 
primary care provider, Dr. Cappel, diagnosed him with a panic 
disorder in September 1994.  The veteran eventually sought 
professional mental health treatment in 2005, at which time 
he was diagnosed as having chronic generalized anxiety 
disorder and panic disorder without agoraphobia.  

As noted above, the veteran's treating psychiatrist, Dr. 
John, submitted two statements in support of the veteran's 
claim.  Both statements reflect that she has reviewed the 
veteran's service treatment records; there is no indication 
that she has reviewed the veteran's remaining medical 
records.  Dr. John's September 2005 and March 2007 statements 
also reveal that it is her professional opinion that the 
veteran's anxiety disorder "more likely than not" 
manifested during active military service.  

Conversely, the record contains a February 2006 VA 
examination report in which the examiner opines that the 
veteran's current anxiety disorder is not related to his in-
service "situational adjustment reaction."  Also of record 
is a December 2005 statement from Dr. Cappel which indicates 
that he has been treating the veteran for an anxiety disorder 
"from job-related issues."  

In weighing the evidence of record, the Board observes that 
it places significantly more probative value on the opinions 
of the mental health specialists, Dr. John and the February 
2006 VA examiner, than the veteran's primary care physician, 
Dr. Cappel.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches, as is true of any evidence, 
the credibility and weight to the attached medical opinions 
are within the province of the Board).  In comparing the 
February 2006 VA examiner's opinion and Dr. John's opinion, 
the Board notes that both physicians reviewed the veteran's 
service treatment records.  And while the February 2006 
examiner had the opportunity to review treatment records 
prior to August 2005, it was his opinion that such records 
did not represent a "well-founded diagnosis."  Thus, the 
absence of such records in Dr. John's review does not appear 
to significantly reduce the probative value of her opinion.  

The Board finds it noteworthy that the February 2006 VA 
examiner only seems to have considered whether the veteran's 
anxiety disorder is related to his in-service situational 
anxiety reaction, and not his continued complaints of general 
anxiety.  This is notable in light of the fact that Dr. 
John's opinion does not relate the veteran's current disorder 
to any specific incident.  Rather, it is her opinion that his 
chronic anxiety disorder first manifested during service.  

In sum, the evidence of record contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's current anxiety disorder and his 
military service.  Furthermore, both of these medical 
opinions were rendered in conjunction with a history and 
examination of the veteran as well as review of the veteran's 
service medical records.  Finally, there is nothing to 
indicate that either of these etiological opinions is not 
competent, and both appear to have a reasonable basis in the 
record.  In light of such circumstances, the Board concludes 
that there is at the very least an approximate balance 
regarding an issue material to the determination of the 
veteran's claim.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, all benefit of the doubt will be resolved in 
favor of the veteran and service connection for an anxiety 
disorder is granted.  

B. Depression

The veteran asserts that he is entitled to service connection 
for chronic depression as such disability is intimately 
related to his chronic anxiety disorder.  The veteran 
testified in September 2008 that he was first diagnosed with 
this disability in 1990.  

The veteran's service treatment records make no mention of 
any depression.  However, such lack of in-service evidence of 
complaints, diagnosis, or treatment is not fatal to the 
veteran's claim.  38 C.F.R. § 3.303(d).  Rather, the 
competent evidence must demonstrate that the veteran has (1) 
a current disability; (2) proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) competent evidence as to a nexus between the in-
service injury or disease and the current disability.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

Post-service medical evidence shows that the veteran first 
complained of depression in March 1990.  See Dr. Polk 
Treatment Record dated March 14, 1990.  The treatment record 
notes that the veteran reported recent "personal problems."  
Thereafter, the veteran's treatment records from his primary 
care physician, Dr. Cappel, show treatment with medication 
for "depression."  See, e.g., Dr. Cappel Treatment Records 
dated September 8, 1994, January 23, 2001, and May 21, 2001.  

The Board observes that none of the above records indicate 
that the veteran has been diagnosed with a chronic depressive 
disorder.  In fact, while a September 1994 treatment record 
from Dr. Cappel indicates that the veteran is taking 
medication for depression, the diagnosis provided is "panic 
disorder."  Id. dated September 8, 1994.  The veteran did 
not seek mental health treatment until August 2005.  The 
initial psychiatric evaluation by Dr. John indicates that the 
veteran has Axis I diagnoses of generalized anxiety disorder, 
chronic, moderate, and panic disorder without agoraphobia.  
There is no mention of a chronic depressive disorder.  
Similarly, the veteran was evaluated by VA psychiatry in 
February 2006.  Depression was not listed as a diagnosed 
disability.  

The Board does not assert that the veteran does not suffer 
from depressive symptoms.  However, the veteran, as a 
layperson, is not competent to provide evidence of a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And the Board is of the opinion that a preponderance 
of the competent evidence shows that the veteran has not been 
diagnosed with a chronic depressive disorder.  In making its 
determination, the Board notes that it places more probative 
value on the diagnoses provided by the mental health 
specialists, Dr. John and the February 2006 VA examiner, than 
the veteran's primary care physicians, Dr. Polk and Dr. 
Cappel.  See Hayes, supra.  See also Winsett, supra; 
Guerrieri, supra.

In the present case, the competent medical evidence fails to 
demonstrate that the veteran has a current chronic depressive 
disorder.  To prevail on the issue of service connection, 
there must be medical evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
In the absence of competent evidence of a currently diagnosed 
chronic depressive disorder, service connection for 
depression is not warranted.  Therefore, the veteran's claim 
must be denied.




ORDER

The veteran's previously disallowed claim of entitlement to 
service connection for an anxiety disorder is reopened, and 
service connection for an anxiety disorder is granted.

The veteran's previously disallowed claim of entitlement to 
service connection for hypertension is reopened, and to this 
extent only the claim is granted.

Entitlement to service connection for depression is denied.


REMAND

I. Hypertension

The Board has reopened the veteran's claim of entitlement to 
service connection for hypertension on the basis that he has 
presented competent medical evidence which raises the issue 
of whether his hypertension is secondarily related to his 
service-related anxiety disorder.  However, after careful 
review of the record, the Board finds that further 
development is needed with respect to the issue of whether 
the veteran's hypertension was incurred during service or may 
be presumed to have been incurred during service.  

In this regard, the Board observes that the first competent 
evidence of a diagnosis of hypertensive vascular disease is a 
May 1975 VA examination report.  This is barely more than one 
year after the veteran's separation from active duty service.  
Moreover, the veteran indicated at this examination that he 
was first diagnosed with hypertension at an on-the-job 
physical in June 1974.  He indicated that he was then treated 
at "T.C. J.C. N.E. Campus," and prescribed medication.  The 
veteran also reported treatment by Dr. Boluch in May 1975 for 
high blood pressure.

Certain chronic disabilities, such as hypertension, will be 
presumed to have been incurred during service if manifest to 
a certain degree within one year of separation from active 
military service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, competent evidence which shows that the 
veteran experienced high blood pressure or was diagnosed with 
hypertension prior to May 1975 would be extremely relevant to 
his current claim on appeal.  Since there is no indication 
that the veteran has been expressly notified that these 
records might substantiate his claim, nor has there been any 
effort to obtain such records, the Board is of the opinion 
that a remand is necessary to allow the veteran to either 
submit this evidence or to submit information sufficient for 
VA to request the evidence.  See 38 C.F.R. § 3.159(b)(1).  

Additionally, the Board finds that the veteran should be 
scheduled for a new VA examination.  The veteran was provided 
a VA examination in February 2006, and while the examiner 
provided opinions as to whether the veteran's hypertension 
was caused by his anxiety disorder or had its onset during 
service, the examiner failed to discuss the likelihood that 
the veteran's hypertension manifested within one year of 
service separation or whether the veteran's hypertension has 
been aggravated by his service-connected anxiety disorder.  
Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In the present case, the examiner failed to address 
two specific theories of entitlement for which there is some 
favorable evidence in the record.  Since the evidence of 
record is not sufficient upon which to award service 
connection and the Board is not free to make its own medical 
determinations, it must obtain additional medical evidence.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  See 
also Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. 
§ 3.159(c)(4).  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
hypertension.  Dingess held that VA must provide notice of 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice regarding the type of evidence necessary to establish 
a disability rating or effective date.  As these questions 
are involved in the present appeal, such notice should be 
provided to the veteran upon remand.

II. Bilateral Hearing Loss

The veteran testified at his September 2008 Board hearing 
that his service-connected bilateral hearing loss has 
increased in severity since his most recent VA examination in 
January 2006.  According to VAOPGCPREC 11-95 (1995), a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  The Board 
thus concludes that the veteran's testimony necessitates a 
new examination.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
an anxiety disorder, provide the veteran 
with notice regarding the disability 
rating and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  Contact the veteran and ask him to 
provide information regarding the on-the-
job physical he underwent in June 1974 
which revealed high blood pressure, 
subsequent treatment at "T.C. J.C. N.E. 
campus," and his May 1975 treatment by Dr. 
Boluch.  The veteran should also be 
notified that he may submit the evidence 
himself.  After securing the necessary 
release from the veteran, obtain these 
records.  All efforts to obtain such 
records, including any response from the 
facility/provider, should be documented in 
the claims file.

3.  After all outstanding evidence, 
including treatment records, have been 
identified and associated with the claims 
file, schedule the veteran for a VA 
hypertension examination.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the entire 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should provide 
opinions as to the following: (1) Whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's hypertension manifested 
during service or within one year of his 
separation from service (prior to March 
1975).  (2) Whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that hypertension is 
proximately due to (caused by) or 
aggravated (chronically worsened) by the 
veteran's service-connected anxiety 
disorder.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran's 
hypertension had its onset during service 
or within one year of service or has been 
caused or aggravated by an anxiety 
disorder on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

4.  Schedule the veteran for a VA 
audiology examination to determine the 
extent of his disability due to hearing 
loss.  The claims file and a copy of this 
REMAND must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot be 
completed.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims of entitlement to service 
connection for hypertension, to include as 
secondary to an anxiety disorder, and 
entitlement to a compensable initial 
rating for bilateral hearing loss.  Unless 
the benefits sought on appeal are granted, 
the veteran and his representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


